Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent dated July 1, 2003, holding the petitioner in contempt of court.
Motion by the respondent to dismiss the petition on the ground that the notice of petition and petition were improperly served by the petitioner pro se.
Cross motion by the petitioner for an extension of time to properly serve the respondent.
Upon the papers filed in support of the petition, motion, and cross motion, it is,
Ordered that the motion is granted; and it is further,
Ordered that the cross motion is denied; and it is further,
Adjudged that the petition is dismissed, without costs or disbursements (see CPLR 2103 [a]). Smith, J.P., Goldstein, Adams and Townes, JJ., concur.